Contrary to the defendant’s contention, his plea of guilty was *773knowingly, voluntarily, and intelligently made (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]), and the defendant’s assertions to the contrary are belied by his lucid and appropriate responses during the plea proceedings (see People v Alexander, 97 NY2d 482, 486 [2002]; People v Wager, 34 AD3d 505, 505-506 [2006]). Accordingly, the Supreme Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea of guilty (see CPL 220.60 [3]). Mastro, J.P., Balkin, Chambers and Sgroi, JJ., concur.